Exhibit 23.1 Consent of Independent Registered Public Accountant SHATSWELL, MacLEOD & COMPANY, P.C. CERTIFIED PUBLIC ACCOUNTANTS To the Board of Directors Northeast Bancorp Lewiston, Maine CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-85206), (No. 33-32095),(No. 33-58538), (No. 33-32096), (No. 33-87976) and (No. 333-135452) of Northeast Bancorp of our report dated September 6, 2007, related to our audit of the consolidated financial statements of Northeast Bancorp and Subsidiary included in the Annual Report on Form 10-K for the year ended June 30, 2007. West Peabody, Massachusetts /s/ SHATSWELL, MacLEOD & COMPANY, P.C. September 26, 2007 SHATSWELL, MacLEOD & COMPANY, P.C.
